Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon a stipulation of fact entered into by and between counsel for the respective parties hereto.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the items of merchandise enumerated in schedule “B,” hereto attached and made a part hereof, and that such values were as set forth in said schedule “B.”
I further find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the items of merchandise enumerated in schedule “C,” hereto attached and made a part hereof, and that such values were as set forth in said schedule “C.”
Insofar as the appeals relate to all other merchandise, they are hereby dismissed.
Judgment will be entered accordingly.
Schedule “B”

Items Foreign value

21 DM 7.40 pe doz., less 2%, plus cost of cases, as invoiced
22 DM 7.70 “
24 DM 8.10 “
26 DM 9.70 “
27 DM 10.50 “
28 DM 12.00 “
81 DM 5.90 “
99 DM 12.80 “
30/800/4 DM 0.80 “
*513Schedule “C”

Items Cost of 'production

12 DM 9.60 per doz., less 41J4, % plus cost of cases, as invoiced
15 DM 9.00 “ “
16 DM 10.50 “ “
40 DM 8.80 “ “
41 ' DM 8.80 “ “
42 DM 8.80 “ “
43 Invoiced unit price, plus cost of cases, as invoiced
44 tt tt a tt a tt
45 46 DM 9.40 per doz., DM 9.40 “ less 4:1%%, plus costs of cases, as invoiced tt tt tt tt it tt it ((
47 Invoiced unit price, plus cost of cases, as invoiced
63 DM 7.10 per doz., less 41H%, plus cost of cases, as invoiced
64 DM 7.00 ft tt tt tt (< tt u u
65 DM 7.25 (t ti tt tt tt tt tt a
66 DM 6.70 a tt a a tt tt tt tt
68 DM 8.60 tt tt tt tt tt it tt tt
161 DM 7.25
162 DM 6.90
265 Invoiced unit price, plus cost of cases, as invoiced
265/2
511